Citation Nr: 9904782	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  94-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran had active military service from March 1976 to 
March 1981.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a February 1992 rating action with which the veteran 
disagreed in February 1993.  A statement of the case was 
issued in May 1993, and the appeal was perfected by the 
submission of a VA Form 9 (Appeal to Board of Veterans' 
Appeals) that was received later that month.  In November 
1993, the veteran and his wife appeared at a hearing 
conducted at the RO, and later that month, a supplemental 
statement of the case was issued.

Thereafter, the case was forwarded to the Board and, in March 
1996, the Board remanded the matter to the RO for additional 
medical development.  In April 1996, the veteran was examined 
for VA purposes, and a supplemental statement of the case was 
issued in June 1996.  Subsequently, the case was returned to 
the Board, and the Board remanded the matter a second time in 
September 1996, in order to afford the veteran an opportunity 
to appear for additional medical tests, and to obtain a 
previously requested medical opinion.  The veteran apparently 
failed to report for the scheduled medical evaluation, and 
the case was returned to the Board.  In October 1997, the 
Board remanded the case a third time, in order to obtain a 
medical opinion regarding the etiology of the veteran's back 
disability.  An opinion was obtained in July 1998.  In 
October 1998, a supplemental statement of the case was 
issued, after which the matter was returned to the Board.  



REMAND

The veteran essentially contends that he has a low back 
disability, the onset of which may be traced to service.  

The veteran's service medical records reflect that he was 
initially seen in May 1977 for complaints of low back pain.  
This was reportedly two days after a motorcycle accident.  
Upon physical examination, there were no bruises, abrasions, 
or discoloration noted, but there was muscle spasm and 
tenderness.  In the months that followed, the veteran was 
seen on numerous occasions for low back complaints, during 
which time he was provided medications, instructed in various 
exercises, and given other therapy.  X-rays taken during this 
period, however, were reportedly normal.  (In this regard, 
although a September 1977 X-ray report revealed a slight 
rotation of the spine, it was thought that such finding could 
have been positional, and not clinically significant.)  In 
December 1977, a question was raised concerning whether the 
veteran's complaints included a psychosomatic component, but, 
in any event, his complaints continued through June 1978.  
After that time, however, no further low back complaints were 
recorded and, on a July 1980 report of medical history, the 
veteran indicated he did not experience recurrent back pain.  
Similarly, the report of a medical examination, conducted in 
July 1980, revealed that no abnormalities of the spine were 
noted upon clinical evaluation.  

Postservice medical records consist entirely of VA records 
from the 1990's which were obtained in connection with the 
veteran's current claim for benefits.  (That claim, the 
veteran's first such claim, was submitted in October 1991, 
ten years after his discharge from service.)  As to other 
postservice treatment, the veteran testified that he did 
receive such treatment, but that the physician who provided 
it had since passed away, and his records were no longer 
available.

The veteran has also submitted a number of statements 
obtained in 1993 from private individuals, none of whom 
report possessing any professional medical expertise.  Their 
statements are to the effect that they recall the veteran 
voicing complaints relating to his back since shortly after 
his discharge from service.  

With respect to the postservice medical records, the earliest 
is a report of a VA orthopedic examination conducted in April 
1993.  This revealed that the lumbosacral spine was normal in 
appearance, but that the veteran complained of tenderness to 
palpation.  The examiner remarked, however, that this 
tenderness was worse than any others he had seen, which 
suggested to him that the veteran was exaggerating.  
Furthermore, the examiner noted that the veteran walked with 
a normal gait, even briskly, but yet was unable to stand on 
his heels or toes without complaining of incapacitating pain.  
The veteran also complained that he could flex no more than 
10 degrees without excruciating pain, but at the same time 
was able to sit on the examining table with the hips flexed 
to 90 degrees.  The examiner also noted that the motor 
function of the lower extremities was intact, sensation was 
intact, and that the veteran was neurologically intact.  The 
diagnosis was of a normal lumbosacral spine with possible 
mild lumbosacral strain "but in any case not related to any 
past medical event."  

In April 1996, the veteran underwent another examination for 
VA purposes.  The report of this examination included the 
veteran's recollection of his original inservice back injury.  
He reported falling backwards down a hill as he was riding a 
mini-bike, with the onset of radiating low back pain about 
one hour later.  The veteran also reported that this pain had 
been with him since the accident, and was increasing.  Actual 
examination revealed that the veteran moved slowly but 
deliberately, and that he was moderately obese, with a 
prominent abdomen.  The veteran's weakness, however, appeared 
to this physician to be subjective, but he nevertheless 
recorded the veteran's range of motion.  This revealed 
forward flexion to 30 degrees, no extension, no rotation, and 
right and left lateral bending to only 5 degrees.  Although 
any movement elicited complaints of pain, straight leg raises 
were negative, and there appeared to be a normal spinal 
contour.

X-rays at that time revealed a transitional vertebra at the 
L5 level with enlargement of the left transverse process and 
articulation with the sacrum and iliac wing.  There was also 
a moderate degree of sclerosis at this articulation, and the 
L4-L5 disc space was moderately narrowed.  The L5-S1 disc 
space and L3-L4 disc space were also mildly narrowed, and 
there was mild anterior and lateral end plate spurring in the 
mid to lower lumbar spine.  The diagnosis was chronic lumbar 
strain syndrome with history of back sprain occurring in the 
military, but the examiner also commented that the sprain, 
which had occurred in 1977, should have resolved by this 
time.  The examiner further commented that there were some 
findings that revealed the presence of depressed reflexes, 
and an MRI was scheduled.  For reasons unexplained, the 
veteran apparently failed to report for that procedure.  

Despite the veteran's evident failure to cooperate in this 
regard, the question of whether there was any relationship 
between his current low back pathology and his inservice back 
complaints remained open.  Accordingly, the Board remanded 
the case, in October 1997, to have the physician who had 
performed the last (April 1996) VA examination clarify his 
position on this question.  Specifically, he was asked to 
review the claims file, render a current diagnosis, and offer 
an opinion as to whether it is at least as likely as not that 
the veteran has a back disability that is the result of 
disease or injury in service, or whether his back disability, 
if any, can more likely be attributed to some other cause.  A 
complete rationale for all opinions expressed was also 
requested. 

The subsequent record reflects that the RO forwarded the 
Board's request to the Medical Administration Service Chief 
at the Salisbury VA Medical Center in North Carolina.  In 
July 1998, a Memorandum from an orthopedic surgeon was 
forwarded to the RO in response to its request.  This 
response, in its entirety, was as follows:  

This patient is apparently suffering from recurrent 
lumbosacral pain secondary to osteoarthritis and 
degenerative disk of the lumbosacral spine at the 
present time.  X-ray examinations of the 
lumbosacral spine made in April of 1996 also show a 
transitional vertebral (congenital in origin) at 
the L5-S1 level with enlargement of the left 
transverse process that articulates with the 
sacrum, and in addition x-rays also show 
osteoarthritis and degenerative disk disease of the 
lumbar spine.  The lumbosacral strain that [the 
physician who examined the veteran in April 1996] 
described in his notes could have aggravated the 
congenital anomaly of the lumbosacral spine and 
this congenital anomaly could have caused the 
degenerative disk disease which we now see in the 
lower lumbar spine.  So, in summary, the injury in 
service of the lumbosacral spine is as likely as 
not to be a contributory factor to the patient's 
current back disability.  

As an initial matter, the Board observes that, contrary to 
the Board's request, the foregoing opinion was not prepared 
by the physician who had conducted the April 1996 VA 
examination, and that no explanation for this disparity was 
provided.  Thus, the person who provided this opinion did not 
have an opportunity to physically observe the veteran, and 
since those physicians that recently have observed him appear 
to have concluded that he was exaggerating his complaints, 
the absence of this direct observation is not 
inconsequential.  

In addition, the Board notes that the opinion provided does 
not discuss, in any meaningful way, the veteran's history as 
documented in the claims file.  In particular, there is no 
mention of the absence of any inservice back complaints for 
two years immediately preceding the veteran's service 
discharge, no mention of the absence of any records of 
medical treatment after service, no comments regarding the 
statements provided by the veteran, and no comments regarding 
the conclusion offered by a VA physician, in 1993, that the 
veteran's current strain was not related to any past medical 
event.  Moreover, as noted by the RO in the October 1998 
supplemental statement of the case, the opinion did not 
indicate any direct causal relationship between the present 
disability, osteoarthritis and degenerative disc disease, and 
the inservice injury.  In view of the foregoing, it would 
appear that the Board's request for a complete rationale 
supporting the opinion provided has not been fulfilled.  

Furthermore, it must also be observed that, in the 1998 
opinion, the language used in describing the premises upon 
which the ultimate conclusion is based appears to suggest 
that they are simply considered to be theoretical 
possibilities.  The physician stated that a lumbosacral 
strain in service "could have" aggravated a congenital 
anomaly, and the aggravated congenital anomaly "could have" 
caused the current degenerative disc disease.  Given that 
those premises were expressed as mere theoretical 
possibilities, one would then expect the conclusion to be but 
a theoretical possibility as well, i.e., no more definite 
than the premises.  That is not, however, the way in which 
the conclusion was presented.  Rather, the conclusion was 
that the inservice injury was "as likely as not" a 
contributory factor in the veteran's current back disability.  
Essentially, the physician providing the opinion went from 
describing preceding events as theoretical possibilities to 
describing an outcome whose likelihood is as likely as not, 
or, in other words, no less than 50-50.  Given this 
imprecision, there remains some doubt as to the conclusion 
the opinion provider meant to convey.  

The Board in no way intends to be critical of the physician 
who rendered the opinion quoted above.  We recognize that it 
is no less difficult for a physician to interpret legal 
standards than it is for an attorney to interpret medical 
findings.  In our efforts at compliance with the law 
governing service connection, we are acutely aware that even 
the United States Court of Veterans Appeals has acknowledged 
that the Court's word parsing in some of its medical nexus 
cases has created an unclear picture for ascertaining what 
degree of certainty is necessary in a medical opinion in 
order to establish a plausible medical connection between 
inservice injury and postservice disability.  See Obert v. 
Brown, 5 Vet.App. 30, 33 (1993) (a doctor's opinion, 
expressed in terms of may, was too speculative, on its own, 
to establish a well-grounded claim); Tirpak v. Derwinski, 2 
Vet.App. 609, 610-11 (1992) (holding that a doctor's opinion 
that the veteran's service-connected condition may or may not 
have contributed to his cause of death was inadequate nexus 
evidence).  Most recently, the Court has held: "By using the 
term 'could,' without supporting clinical data or other 
rationale, [a physician's] opinion simply is too speculative 
in order to provide the degree of certainty required for 
medical nexus evidence."  Bloom v. West, ___ Vet.App. ___, 
No. 97-1463, slip op. at 4 (Feb. 10, 1999).

In this case, since the opinion in question was not provided 
by the physician who last examined the veteran; since it 
contained little discussion of the veteran's particular 
medical history; and because of its imprecision, it is the 
Board's view that, despite the unfortunate delay another 
remand will occasion, justice requires the case's return to 
the RO so that the deficiencies discussed above may be 
addressed.  

In this regard, we feel compelled to observe that the Court 
of Veterans Appeals has issued a precedential decision in 
which it addressed situations when the RO does not follow the 
directives contained in a Board remand.  The Court 
specifically held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Furthermore, the Court held that where 
"the remand orders of the Board . . . are not complied with, 
the Board itself errs in failing to insure compliance."  
Stegall v. West, 11 Vet.App. 268 (1998).  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The RO should make arrangements to provide the 
veteran's claims file to the physician who examined 
the veteran in April 1996, the purpose of which is 
to obtain an opinion from this physician regarding 
the etiology of any of the veteran's current low 
back disabilities.  The physician should review the 
claims file, including this Remand, make a notation 
that such review took place, render a current 
diagnosis, and offer an opinion as to whether it is 
at least as likely as not that the veteran has a 
back disability that is the result of disease or 
injury in service.  The opinion should include a 
discussion of the veteran's pertinent history, both 
in service and subsequent to service, provide 
citation to any records supporting the conclusion 
obtained, and, if any conclusion is inconsistent 
with any medical opinion already of record, as for 
example the opinion of the VA physician who opined 
in 1993 that the veteran's current lumbosacral 
strain was not related to any past medical event, 
an explanation to account for that inconsistency.  
In the event it is determined that a current 
examination of the veteran would be useful, an 
attempt to accomplish that should be made.  (If the 
veteran fails to report for such an examination, 
the requested opinion should, nevertheless, still 
be provided.)  Furthermore, if the physician who 
conducted the 1996 examination is not available, 
that should be documented and an explanation 
provided.  The requested opinion should then be 
provided by another physician.  

2.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.  

3.  Next, the RO should review the evidence of 
record and enter its determination as to whether 
service connection is warranted for a low back 
disability.  If the decision remains adverse to the 
veteran, the RO should issue a supplemental 
statement of the case to the veteran and his 
representative, both of whom should be given a 
reasonable opportunity to respond before the case 
is returned to the Board for further review. 

No action is required of the veteran unless he receives 
further notice.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 10 -


